Per Curiam:
This was a feigned issue under the sheriff’s interpleader act, and involves the title to a quantity of stock, grain and farming implements. If the theory and contention of the plaintiff below be correct, and it has been so found by the jury, he was merely aiding a farmer, broken down financially, to support his family, by placing him upon a farm rented by plaintiff, and supplying him with the necessary stock and agricultural implements to work it. . The stock, etc., referred to, had at one time belonged to the debtor in the judgment, but had been sold as his property at a sheriff’s sale, and the title thus acquired passed to the plaintiff. Under such circumstances, it was not a fraud in law or in fact to leave them in the possession of the debtor. The plaintiff claimed, and the jury have found, that Eyer was farming the place as the agent of the plaintiff, with the understanding that he was to keep up the stock and farming implements by supplying anything that was lost or worn out, and, after taking out a support for himself and family, hand over any surplus to the plaintiff. This was certainly a humane and generous arrangement, and if done in good faith,.as the jury have found, deserves commendation rather than censure. The defendants in the issue have not suffered by it, as their judgment antedated the arrangement; they cannot say they were misled by it, and gave credit to Eyer upon the strength of his' possession of the property in question. The case was one for the jury and was submitted to them in a clear and adequate charge.
Judgment affirmed.